DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  On page 1, in paragraph 0001, line 2:  The phrase --now U.S. Patent No. 11,241,101,-- should be inserted after the phrase “February 26th, 2019,”.  
Appropriate correction is required.

Claim Objections
Claims 3, 4, 8, 9, 18 and 19 are objected to because of the following informalities:  
1)	In claim 3, lines 4, 7 & 11 and in claim 4, line 5:  The term “member” should be changed to --members--. 	
2)	In claim 8, line 4; claim 9, line 4; claim 18, line 4 and in claim 19, line 4:  The term --are-- should be inserted before the term “folded”.
3)	In claim 8, line 6 and in claim 18, line 6:  The term --retain-- should be inserted after the term “and”, the phrase “are retained” should be changed to --in the--, and the term --position-- should be inserted after the term “folded”.

4)	In claim 9, line 5 and in claim 19, line 5:  The term --retain-- should be inserted after the term “and”, the term “are” should be deleted.
5)	In claim 9, line 6 and in claim 19, line 6:  The term “retained” should be changed to the phrase --in the--, and the term --position-- should be inserted after the term “folded”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  The limitation of “the central member” as recited in claim 15, line 6 lacks proper antecedent basis (since the central member is not recited in either claim 1 or claim 15), thereby rendering claim 15 indefinite.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 13 of U.S. Patent No. 11,147,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 12-17 are generic to all that is recited in claims 1-4, 6 and 13 of U.S. Patent No. 11,147,392.  In other words, claims 1-4, 6 and 13 of U.S. Patent No. 11,147,392 fully encompass the subject matter of claims 1-7 and 12-17 and therefore anticipate claims 1-7 and 12-17.  Since claims 1-7 and 12-17 are anticipated by claims 1-4, 6 and 13 of the patent, they are not patentably distinct from claims 1-4, 6 and 13.  Thus the invention of claims 1-4, 6 and 13 of the patent is in effect a “species” of the “generic” invention of claims 1-7 and 12-17.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-7 and 12-17 are anticipated (fully encompassed) by claims 


1-4, 6 and 13 of the patent, claims 1-7 and 12-17 are not patentably distinct from claims 1-4, 6 and 13, regardless of any additional subject matter present in claims 1-4, 6 and 13.

Claims 1, 3, 4 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,241,101.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 4 and 7-20 are generic to all that is recited in claims 1-9 of U.S. Patent No. 11,241,101.  In other words, claims 1-9 of U.S. Patent No. 11,241,101 fully encompass the subject matter of claims 1, 3, 4 and 7-20 and therefore anticipate claims 1, 3, 4 and 7-20.  Since claims 1, 3, 4 and 7-20 are anticipated by claims 1-9 of the patent, they are not patentably distinct from claims 1-9.  Thus the invention of claims 1-9 of the patent is in effect a “species” of the “generic” invention of claims 1, 3, 4 and 7-20.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 3, 4 and 7-20 are anticipated (fully encompassed) by claims 1-9 of the patent, claims 1, 3, 4 and 7-20 are not patentably distinct from claims 1-9, regardless of any additional subject matter present in claims 1-9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,193,234 to Joaquin.  Joaquin shows the claimed limitations of a play yard, configurable to an unfolded position (as shown in Figures 1 & 8) or a folded position (as shown in Figures 7 & 9), the play yard comprising:  two brackets (3) and two rail members (1, 1’) pivotally connected to the brackets (as shown in Figures 1 & 5 and as described in column 2, lines 18-21); and two support frames (5, 5’), each of the support frames comprising two upper support members (9, 10) and a lower support member (18), the upper support members being pivotally connected (via elements 4) to the brackets (3) and the lower support member being pivotally connected (via elements 16) to the upper support members (9, 10) (as shown in Figures 1, 5 & 10 and as described in column 2, lines 21-23, 28-30 & 41-43 and in column 3, lines 20-21); wherein when the play yard is configured to the folded position, the rail members (1, 1’), the upper support members (9, 10), and the lower support members (18) are folded with respect to one another (as shown in Figures 7 & 9 and as described in column 2, lines 3-6 and in column 3, lines 5-7), 


and wherein each of the support frames (5, 5’) comprises two first hinges (16), and the lower support member (18) is pivotally connected to the upper support members (9, 10) by the first hinges (16) (as shown in Figures 1, 9 & 10 and as described in column 2, lines 41-43 and in column 3, lines 20-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Joaquin ‘234 in view of U.S. Pat. No. 3,999,229 to Wyss.  Joaquin does not specifically disclose a condition wherein each rail member (1, 1’) comprises a first engaging portion, and each upper support member (9, 10) comprises a second engaging portion, when each rail 

member (1, 1’) and each upper support member (9, 10) are unfolded with respect to each other, the first engaging portion engages with the second engaging portion, such that each rail member (1, 1’) is fixed in a horizontal position, and when the play yard is folded, each upper support member (9, 10) rotates toward a center of the play yard to disengage the second engaging portion from the first engaging portion, such that each rail member (1, 1’) is able to rotate toward the center of the play yard.  Wyss ‘229 provides the basic teaching of a play yard comprising a plurality of rail members (30, 61) and two support frames each comprising two upper support members (20, 62) (as shown in Figures 1 & 4 and as described in column 2, lines 10-13 and in column 3, lines 26-33), wherein each rail member (30, 61) comprises a first engaging portion (31), and each upper support member (20, 62) comprises a second engaging portion (21), when each rail member (30, 61) and each upper support member are unfolded with respect to each other, the first engaging portion (31) engages with the second engaging portion (21), such that each rail member (30, 61) is fixed in a horizontal position (as shown in Figures 1 & 4 and as described in column 2, lines 29-38 & 63-68 and in column 3, lines 1-12), and when the play yard is folded, each upper support member (20, 62) rotates toward a center of the play yard to disengage the second engaging portion (21) from the first engaging portion (31), such that each rail member (30, 61) is able to rotate toward the center of the play yard (as shown in Figure 2 and as described in column 2, lines 57-62 and in column 3, lines 13-15).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the play yard of Joaquin with each rail member comprising a first engaging portion, and with each upper support member comprising a second engaging portion, when 

each rail member and each upper support member are unfolded with respect to each other, the first engaging portion engages with the second engaging portion, such that each rail member is fixed in a horizontal position, and when the play yard is folded, each upper support member rotates toward a center of the play yard to disengage the second engaging portion from the first engaging portion, such that each rail member is able to rotate toward the center of the play yard, in order to provide an alternative play yard folding arrangement which has long been known in the art as taught by Wyss ‘229.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Joaquin ‘234 in view of Joaquin ‘234 in view of U.S. Pat. No. 4,499,619 to Kassai.  Joaquin does not specifically disclose the use of a first linkage member and a second linkage member, each bracket (3) comprising a sliding groove, the first linkage member being pivotally connected to each rail member (1, 1’) and the second linkage member, the second linkage member being pivotally connected to the sliding groove, and the second linkage member rotating and sliding with respect to the sliding groove as each rail member (1, 1’) is rotated with respect to the brackets (3) between the unfolded position (as shown in Figures 1 & 8) and the folded position (as shown in Figures 7 & 9).  Kassai provides the basic teaching of a play yard (1) comprising two brackets (7, 8), and two rail members (2, 3) pivotally connected to the brackets (via elements 11 & 12) (as shown in Figures 1 & 3-6 and as described in column 2, lines 31-39 and in column 3, lines 41-60); a first linkage member (19, 23) and a second linkage member (13, 15), each bracket (7, 8) comprising a sliding groove (17), the first linkage member being pivotally 

connected (via elements 18 & 22) to each rail member (2, 3) and the second linkage member (13, 15), the second linkage member being pivotally connected (via element 16) to the sliding groove (17), and the second linkage member rotating and sliding with respect to the sliding groove as each rail member (2, 3) is rotated with respect to the brackets (7, 8) between an unfolded position (as shown in Figures 1 & 3) and a folded position (as shown in Figures 2 & 6) (also as described in column 3, lines 61-68; column 4; column 5 and in column 6, lines 1-45).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the play yard of Joaquin with a first linkage member and a second linkage member, each bracket comprising a sliding groove, the first linkage member being pivotally connected to each rail member and the second linkage member, the second linkage member being pivotally connected to the sliding groove, and the second linkage member rotating and sliding with respect to the sliding groove as each rail member is rotated with respect to the brackets between the unfolded position and the folded position, in order to provide an alternative play yard pivoting assembly which has also long been known in the art as taught by Kassai.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Mountz ‘410 and Mountz ‘277.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673